Judgment, Supreme Court, New York County (James Yates, J.), rendered October 4, 1994, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 7 to 14 years, unanimously affirmed.
Defendant raised no objection to the court’s "two inference” instruction and, thus, his current claim is unpreserved as a matter of law (People v Brown, 220 AD2d 250, lv denied 87 NY2d 898). Moreover, there was no possibility of confusion where, immediately preceding the challenged portion of the charge, the jurors were instructed that defendant was "entitled to every inference in his favor which can reasonably be drawn from the evidence.” Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.